DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment

This Office Action is in response to applicant's communication filed 07/24/2021 in response to PTO Office Action mailed 05/13/2021. The Applicant's remarks and amendments to the claims and/or the specification were considered with the results that follow.

In response to the last Office Action, claims 1-20 are pending in this application.

The rejections to claims 1-7 under 35 U.S.C. 101 have been withdrawn due to persuasive arguments in the remarks filed 07/24/ 2021.  

Claim Rejections - 35 USC § 102(a)(1)

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Musolff patent no. US2012/0131391.
As to claim 1,  Musolff teaches a computer program product for verifying mirroring of source data units 2to target data units, wherein the computer program product comprises a computer 3readable storage medium having program instructions executable by a processor to cause 4operations, the operations comprising:  
5mirroring source data units in a source storage to corresponding target data units 6in a target storage (paragraphs [0029-0031]);  
7reading the source data units to compare to corresponding mirrored target data 8units (paragraphs [0006, 0029, 0033]);  
9saving, in source version data, read source data units that did not match the 10corresponding target data units (paragraphs [0005, 0007, 0008]);  
11rereading source data units that were read and did not match the corresponding 12target data units (paragraphs [0006-0008, 0033]); and 
13verifying the mirroring of the source data units in response to determining that for 14each mirrored source data unit, one of a read source data unit and the read source data 

As to claim 12, Musolff teaches the computer program product of claim 1, wherein additional iterations of 2the rereading of the source data units and saving the reread source data units in the source 3version data are performed while there are reread source data units that did not match 4corresponding target data units, wherein the operations further comprise:  
5indicating the mirroring as unverified in response to determining that all of the 6source data units did not match the corresponding target data units after a predetermined 7number of iterations of the rereading and the saving the reread source data units (paragraphs [0005, 0007, 0008, 0033]).  

As to claim 13, Musolff teaches the computer program product of claim 2, wherein the source data units 2are updated and mirrored to the corresponding target data units during the additional iterations of the rereading and the saving the reread source data units (paragraphs [0005, 0007, 0008, 0033]). 
1
As to claim 4, Musolff teaches the computer program product of claim 1, wherein the operations further 2comprise:  
3maintaining a verification map indicating each of the source data units whose 4mirroring was verified (paragraphs [0033-0034]); and  


As to claim 15, Musolff teaches the computer program product of claim 1, wherein source data units are 2mirrored to the corresponding target data units in consistency groups that are consistent 3as of point-in-times, wherein verifying the mirroring of a source data unit comprises 4comparing a corresponding target data unit with one of the read source data unit and the 5source data units saved in the source version data at a same point-in-time as the 6corresponding target data unit (paragraphs [0032-0034]).  

As to claim 16, Musolff teaches the computer program product of claim 1, wherein the operations further 2comprise:  
3saving, in target version data, target data units that did not match corresponding 4read source data units, wherein the verifying the mirroring of the source data units 5comprises verifying the mirroring of the source data units in response to determining that 6for each mirrored source data unit, one of a read source data unit and a reread source data 7unit saved in the source version data matches one instance of a corresponding target data 8unit in the target storage and the target version data (paragraphs [0033-0034]).  

As to claim 17, Musolff teaches the computer program product of claim 1, wherein source data units are 2mirrored to the corresponding target data units in consistency groups that are consistent  as of point-in-times, wherein verifying the mirroring of a source data unit comprises 18Docket Number: P201804620US01 Firm No. 0018.0870 4comparing a corresponding target data unit of a specified point-in-time to one of the read 5source data unit and the read source data unit saved in the source version data having the 6specified point-in-time (paragraphs [0032-0034]). 

As to Claims 8-20, they have similar limitations as claims 1-7; therefore, they are rejected under the same rationale.

Response to Arguments
Applicant's arguments filed 07/24/2021 have been fully considered but they are not persuasive. In the remarks, applicant argued in substance that
(A)	Prior art does not teach “saving, in source version data, read source data units that did not match the 10corresponding target data units.” 
As to point (A), Ofer et al. teach the limitation “saving, in source version data, read source data units that did not match the 10corresponding target data units” as (FIG. 5, the source region data 116 is migrated to the target region 118 by being read into a memory location 122 of the region copy process 112 at 210, and then written to the target region 118 at 212. At 214 the region copy process 112 re-reads the source region 116 data and compares the re-read data to the data originally read at 210 and stored in the region copy process 112 memory location 122. If the comparison shows that the data is not the same, then at 218/210 read region from source device into memory location (Figs 5, paragraphs [0029-0033])). The Examiner interprets steps 216, 218 and 210 as saving, in source version data, read source data units that did not match the 10corresponding target data units. 

(B)	Prior art does not teach “13verifying the mirroring of the source data units in response to determining that for 14each mirrored source data unit, one of a read source data unit and the read source data 15unit saved in the source version data matches the corresponding target data unit).” 
As to point (B), Musolff teaches the limitation “verifying the mirroring of the source data units in response to determining that for 14each mirrored source data unit, one of a read source data unit and the read source data 15unit saved in the source version data matches the corresponding target data unit” as (the source region data 116 is migrated to the target region 118 by being read into a memory location 122 of the region copy process 112 at 210, and then written to the target region 118 at 212. At 214 the region copy process 112 re-reads the source region 116 data and compares the re-read data to the data originally read at 210 and stored in the region copy process 112 memory location 122. If the comparison shows that the data is not the same, then at 218/210 the migration is iteratively retried (thereby copying any subsequent, newer mirror-written data from the source region 116 to the target region 118) until the originally read data and the re-read data match at 216, or a maximum number of retries has been attempted as determined at 218, wherein an error message is generated 220 signaling that the migration is not successful (i.e. as the source 106 data has been updated, and we cannot verify that the updated data has been copied to the target 108, then the target 108 has old or corrupted data that is not the same as the source 106 data. Unless the error message is triggered at 220, upon verification that the compared data is the same at 216, the process then iteratively steps through each region at 222 and 224 until all regions 116 of the source have been copied) (Fig. 3, Fig. 5, paragraphs [0029-0035]).


Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung K. Chau whose telephone number is 571-270-1754.  The examiner can normally be reached on Monday-Friday from 7:30am-4:00pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUNG K CHAU/Primary Examiner, Art Unit 2153